Citation Nr: 1526076	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right ankle disorder.  

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for patellofemoral syndrome with mild patellar subluxation of the left knee.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable disability evaluation for contact dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to December 1989 and from October 1990 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Little Rock, Arkansas,  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to all issues, the Board notes that the Veteran, in his Janaury 2014 substantive appeal, indicated that he had been treated for all the conditions on appeal at the VA Medical facilities located in Little Rock, including the McClellan VA Hospital and the VA facility on Fort Roots Drive.  The Veteran requested that records from these facilities be obtained.  

While the Board notes that several VA treatment records covering the time period from December 2008 through February 2012 have been associated with Virtual VA, which were noted to have been reviewed at the time of the April 2012 VA rating determination, it appears that the Veteran is indicating that he has received further treatment related to all the claimed disabilities on appeal at the above noted facilities.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  The AOJ should attempt to obtain the identified records and associate them with the claims folder.  

With regard to the initial claim of service connection for PTSD, the Board has expanded this issue as result of the treatment records which have been associated with the record revealing a possible diagnosis of depression.  As such, the Board has expanded the issue to all psychiatric disorders, including PTSD.  

As it relates to the claim of service connection for erectile dysfunction, the Veteran has indicated that it is his belief that this is related to chemical exposure during the Gulf War.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any current erectile dysfunction and its relationship, if any, to his period of service.  

As to the claim of service connection for a right shoulder disorder, the Veteran has reported that it is his belief that his current right shoulder problems are related to his setting up and tearing down refueling stations while performing his duties as a petroleum specialist.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current right shoulder disorder and its relationship, if any, to his period of service.  

Regarding the left knee disorder, while the Veteran was afforded a VA examination in April 2012, the opinion provided by the examiner does not provide sufficient information in order to property decide the Veteran's claim.  The VA examiner noted a history of knee problems prior to service.  The entrance examination noted a history of a trick knee and that the knee jumped out at age 12 and was replaced with no further trouble.  The clinical evaluation of the lower extremities was normal.  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  As no left knee condition was noted on entry, an additional opinion is need as to whether the claimed condition pre-existed service and was clearly and unmistakably not aggravated.  

As it relates to the claim for a higher evaluation for the service-connected contact dermatitis, there is an indicated of continued treatment and possible worsening of the condition.  As the last VA examination occurred more than three years ago, the Veteran should be afforded a VA examination to determine the current severity of his service-connected contact dermatitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from all identified VA facilities, including the McClellan VA Hospital and the VA facility located on Fort Roots Drive, and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the VA examiner and the examiner should note such review in his/her report.  

The examiner is requested to provide the following opinions:  Does the Veteran have a current right shoulder disorder?  If so, is it at least as likely as not (50 percent probability or greater) that any current right shoulder disorder had its onset in service or is otherwise related to service?  

Complete detailed rationale is requested for any opinion that is provided.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current erectile dysfunction.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the VA examiner and the examiner should note such review in his/her report.  

The examiner is requested to provide the following opinions:  

Does the Veteran currently have erectile dysfunction?  If so, is it at least as likely as not (50 percent probability or greater) that any current erectile dysfunction had its onset in service or is otherwise related to service, to include chemical exposure in service?  

Complete detailed rationale is requested for any opinion that is provided.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  The examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran currently has PTSD related to his period of service.  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are at least as likely as not related to the Veteran's period of service.  Complete detailed rationale should be provided for each opinion that is rendered.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left knee disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) Did the Veteran's left knee disorder clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(b) If it is your opinion that the left knee disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the left knee disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(c) If you conclude that the left knee disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current left knee disorder had its onset in service?  

Complete detailed rationale is requested for each opinion that is rendered.

6.  The RO/AMC should schedule the Veteran for a VA examination to assess the current manifestations of his service-connected contact dermatitis.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be furnished to the examiner.

The examiner must respond to the inquiries: 

(a)  What percentage of the Veteran's entire body is affected by the contact dermatitis and what percentage of the exposed areas of the body are affected by the contact dermatitis? 

(b) The examiner must also note the types of medications that have been required for the Veteran's skin condition in the year preceding the examination.  The examiner must also comment on whether the Veteran uses medications for his contact dermatitis and whether the manifestations of his contact dermatitis warrant constant or nearly constant use of medication.

7.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing all indicated development, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

